The defendant plead, that there was nothing erroneous, etc. and the judgment of the County Court was reversed.
The paragraph of tire statute, which is entitled, an act for restraining the taking of excessive usury, makes it lawful for the defendant in any action, on bond, hill, mortgage, etc. on the second day of the court’s sitting to inform the court, by filing his complaint that said mortgage, bond, etc. is usurious and oppressive, and was given for no just or reasonable consideration: Arid the court shall proceed as a Court of Chancery, to search out the truth, etc. and if the court shall find said bond, note, etc. to be usurious or oppressive, etc. they shall give judgment only for the just value of the goods sold; or the principal sum received without interest.
The statute contemplates an usurious oppression. Every oppression is not usurious; and every note or bond given without consideration, is not an usurious obligation. In this case *117tlie sale was complete — the property of the tobacco was transferred to said Daniel Jr. and Oolton is accountable to him for the avails of it. And if the defendant was induced to give the note on which, by an unlawful imprisonment of his son, it might be duress but not usury. The back interest upon the first note, which was not on interest being included in the second did not make the second usurious; for it was lawful for them thus to agree and do.